Citation Nr: 0911494	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Evaluation of residuals of right wrist fracture, 
currently rated as 10 percent disabling.  

3.  Evaluation of a skin rash, currently rated as zero 
percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 2001 to October 
2005.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Augusta, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction rests with Waco.  


FINDINGS OF FACT

1.  The appellant does not have a bilateral hearing loss 
disability.  

2.  Residuals of right wrist fracture are manifested by 
limitation of motion of the wrist; there is no evidence of 
ankylosis.  The fracture is healed with minimal deformity.  
Nonunion is not present.  

3.  The skin rash involves less than five percent of the 
entire body and less than five percent of exposed areas.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service, nor can an organic disease of the nervous system 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008). 

2.  The criteria for an evaluation higher than 10 percent 
disabling for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).

3.  The criteria for an evaluation higher than 0 percent 
disabling for a skin rash have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
				
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in January 2006.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in March 2006, 
prior to the issuance of the rating decision.  

Regarding the appellant's claims for an increased evaluation, 
the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The appellant seeks service connection for a bilateral 
hearing loss disability, which he believes developed as a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  

Initially, the Board notes that appellant served in combat.  
Thus, his claims of noise exposure due to acoustic trauma 
from explosions and gun fire and decreased acuity will be 
accepted as evidence of what occurred in service since it is 
consistent with the circumstances, conditions or hardships of 
such service.  In light of this, the appellant is entitled to 
the provisions set forth in 38 U.S.C.A. § 1154(b).  However, 
the Board notes that the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

Service treatment records show that the appellant's 
enlistment examination in February 2000 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
10
LEFT
10
10
15
10
10


An April 2003 examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
10
20
15
20

During this examination, routinely noise exposure was noted.  

The appellant was afforded a VA compensation and pension 
examination in January 2006.  During this examination, the 
appellant attributed his hearing loss to gunfire, explosions 
and roadside bombs in service.  He reported an incident of 
acoustic trauma when his armored vehicle was struck with an 
explosive device.  He further reported that his exit physical 
indicted hearing loss.  An assessment was given of normal 
hearing 500-8000 Hz AD, and normal hearing 500-6000 Hz 
becoming a mild sensorineural hearing loss at 8000 Hz AS.  On 
the audiological evaluation pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
10
10
LEFT
20
20
25
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.

The appellant was afforded another VA compensation and 
pension examination in June 2007.  During this examination, 
the appellant reported no change in his hearing since the 
2006 examination.  The appellant reported exposure to 
excessive noise in service and denied post service 
occupational noise exposure.  He reported recreational noise 
exposure from skeet shooting.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
10
15
LEFT
20
25
25
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  The VA 
examiner noted that for the 500 to 4000 Hz frequency range, 
the appellant had hearing within normal limits for the right 
ear and hearing within normal limits for adjudication 
purposes for the left ear.  The examiner noted that the 
appellant had bilateral sensorineural hearing loss.  The 
examiner opined that since hearing loss was documented in 
service it is her opinion that it is more likely than not 
that the hearing loss is related to service.  

In light of the above, the Board finds that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the appellant complains of hearing loss, 
the record establishes that he does not have a hearing loss 
disability in accordance with VA regulation.  See 38 C.F.R. 
§ 3.385 (mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  As shown 
above, the VA audiological evaluation revealed that the 
appellant's hearing acuity was not a disability as defined by 
38 C.F.R. § 3.385.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for the appellant to 
qualify for entitlement to compensation under those statutes, 
he must prove the existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Here, there is no disability.  

At this time, there is no competent evidence that the 
appellant has a bilateral hearing loss disability.  Although 
the most recent VA examination disclosed abnormality, such 
abnormality did not rise to the level of a disability.  See 
Hensley, supra.  Since he does not meet the criteria of a 
disability, it necessarily follows that such was not manifest 
to a compensable degree.  In the absence of a current 
disability, service connection for a hearing loss disability 
may not be granted.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection is denied.  

Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issues on appeal.   

Evaluation of residuals of right wrist fracture

The appellant seeks a higher evaluation for residuals of a 
right wrist fracture, which is currently rated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2008).  Under that Diagnostic Code, there is no 
schedular evaluation higher than 10 percent.  Diagnostic Code 
5214 is used in rating ankylosis of the wrist.  Pursuant to 
this diagnostic code, a 30 percent disability evaluation is 
contemplated for ankylosis of the minor wrist in any other 
position except favorable.  A 40 percent evaluation is 
warranted when there is unfavorable ankylosis of the wrist, 
in any degree of palmer flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71(a), Diagnostic Code 5214.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In the January 2006 VA compensation and pension examination, 
the appellant reported a right wrist fracture in service and 
since then intermittent pain in the right wrist.  He reported 
some loss of mobility in the right wrist.  Examination of the 
wrist showed no deformity.  Range of motion showed 
dorsiflexion 0-85 degrees with mild pain over the scaphoid 
area at the end of range of motion, palmar flexion 0-85 
degrees without pain, ulnar deviation 0-25 degrees without 
pain, radial deviation 0-15 degrees without pain.  It was 
noted that following five repetitive range of motion the pain 
remained the same.  There was no evidence of fatigue, lack of 
endurance, or weakness, and no tenderness to palpation in the 
right wrist including carpal bone area.  

In correspondence, the appellant's brother maintained that 
the appellant never complained of wrist pain before service 
and since service he has consistently complained of wrist 
pain when lifting weights or drawing.  The appellant's mother 
maintained that the appellant is right handed and that his 
hand has become numb, fatigued and cramps.  She noted that 
the appellant's hand and wrist swell and are tender to touch.  
She further noted that he has lost grip when holding a 
writing implement and that his injury limits his ability to 
be productive and earn a living.  
In January 2007, the appellant issued a statement maintaining 
that he has constant pain and limitation of motion, and that 
his wrists pops and grinds with movement.  

In the May 2007 VA compensation and pension examination, the 
appellant reported pain while doing push up exercises with 
weights with the wrist in the extension position.  On 
average, the pain level was noted to be 7 out of 10.  It was 
noted that the pain is aggravated by pushups or during wrist 
dorisflexion movements.  There was no weakness, stiffness, 
heat, redness or locking, but intermittent swelling was 
noted.  Flare ups were noted to occur when lifting weights 
with the wrist in the extension position and also when 
drawing for 6 to 8 hours continuously.  Pain level was 7 out 
of 10 daily with duration of about 30 minutes.  The appellant 
noted that his functional limitation was that he was unable 
to draw after 6 to 8 hours and that he was unable to lift 
weights with the wrist in dorisflexion.  There was no 
evidence of dislocation or recurrent subluxation or 
inflammatory arthritis.  

Although the veteran reported that he had to take a 30 minute 
break after drawing with his right hand for 6 to 8 hours 
continuously, it was noted that he was able to manage his 
daily activities well.  No swelling of the wrist was noted 
but there was tenderness on palpation over dorsum on the 
wrist, more on the radial side.  
Range of motion showed dorsiflexion 0-60 degrees without pain 
and 60 -70 with pain, palmar flexion 0-80 degrees, ulnar 
deviation 0-45 degrees, radial deviation 0-10 degrees without 
pain and 10-20 degrees with pain.  X-rays showed normal right 
wrist.  Mild anterior bowing of the distal ulna, not 
obviously pathological, although could perhaps represent old 
healed minimally deformed fracture was noted.  It was shown 
that a diagnosis of fracture of the right scphoid bone in 
right wrist with residuals was given in December 2002.  
Regarding additional limitation of joint function, it was 
noted that the appellant experienced pain in dorsiflexion 
from 60-70 degrees and in radial deviation from 10-20 
degrees.  Fatigue on repeated movement of the right wrist and 
complaints of weakness on repeated use of the right wrist 
such as while drawing was noted.  Lack of endurance on 
repeated use of the right wrist was further noted.  

After a careful review of the evidence of record, the Board 
finds that the appellant's residuals of a right wrist 
fracture does not warrant an evaluation in excess of 10 
percent disabling.  As noted above, a 10 percent rating is 
the maximum for limitation of motion of the wrist under DC 
5215.  Therefore, the Board must evaluate whether the 
veteran's wrist disability warrants an increase under another 
diagnostic code.  For a higher evaluation under DC 5214, 
there must be ankylosis of the minor wrist in any other 
position except favorable.  The evidence establishes that 
ankylosis is not present.  As such, there is no basis for the 
award of an evaluation in excess of the currently assigned 10 
percent for residuals of a right wrist fracture.

The Board accepts that the appellant has functional 
impairment, pain, and pain on motion.  See DeLuca.  The 
appellant has reported that his functional limitation is that 
he was unable to draw further after 6 to 8 hours and that he 
is unable to lift weights with the wrist in dorisflexion.  In 
the May 2007 examination, it was noted that the appellant 
experienced pain in dorsiflexion from 60-70 degrees and in 
radial deviation from 10-20 degrees, and that he had fatigue 
on repeated movement of the right wrist and complaints of 
weakness on repeated use of the right wrist such as while 
drawing.  Lack of endurance on repeated use of the right 
wrist was further noted.  The Board finds the veteran's own 
reports of symptomatology to be credible.  However, neither 
the lay nor medical evidence reflects the functional 
equivalent of symptoms required for a higher evaluation.  

It is important to note that 10 percent is the maximum 
evaluation for limitation of motion regardless of the degree 
of functional impairment.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board has also considered other appropriate diagnostic 
codes.  Under Diagnostic Code 5211 (impairment of the ulna), 
a rating of 10 percent is warranted where there is malunion 
of the ulna with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the ulna in the lower 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the upper half, with 
false movement, without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the upper half, with false 
movement, with loss of bone substance (1 inch, 2.5 cms) and 
marked deformity.  Here, the 10 percent evaluation is 
consistent with malunion with bad alignment.  However, the x-
ray examination discloses that he does not have non-union.  
Rather, the bowing has been described as an old healed 
minimally deformed fracture.  


The Board notes that the appellant is competent to report 
that his disability is worse. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation of 10 percent disabling for 
residuals of a right wrist fracture is appropriate.

Evaluation of skin rash

The appellant seeks a higher evaluation for a skin rash, 
which is currently rated as 0 percent disabling under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  
Under that Diagnostic Code, when the disorder covers less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and no more than topical therapy 
is required during the past 12- month period, a 
noncompensable rating is assigned.  A 10 percent rating is 
assigned when at least 5 percent, but less than 20 percent of 
the entire body is covered; or at least 5 percent, but less 
than 20 percent of exposed areas are affected; or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted for dermatitis or 
eczema, affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or for dermatitis or eczema 
that requires systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. A 60 percent disability rating is assigned for 
dermatitis or eczema, affecting more than 40 percent of the 
entire body or more than 40 percent of exposed areas, or for 
dermatitis or eczema that requires constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The evidence shows that in January 2006 the veteran was 
diagnosed with nonspecific rash most likely contact 
dermatitis.  It was noted that the rash was intermittent 
occurring approximately three times in the past 12 months.  
Examination of the skin showed mild erythematous rash on the 
medial aspects of both lower extremities with some mild 
excoriations bilaterally occupying less than 10 percent of 
the area of both lower extremities and less than 5 percent 
surface area total body.  In January 2007, the appellant 
reported that his skin rash was on his lower legs and face.  

In the May 2007 VA compensation and pension examination, the 
appellant reported developing skin itching and skin rash two 
or three times a year lasting about two weeks.  He reported 
that he applied the anti itching cream b.i.d. during the skin 
rash episodes.  It was noted that the rash was intermittent 
occurring approximately three times a year.  When asked to 
describe the medication used and dosage, and whether any are 
acorticosteroid or other immosuppressive drug, the examiner 
noted application of anti-itch cream b.i.d. p.r.n. for the 
skin rash.  A diagnosis was given of contact dermatitis, both 
legs, intermittent.  In a June 2007 addendum, the examiner 
noted that the total body involvement was misicule, much less 
than one percent currently.  

In the November 2007 VA compensation and pension examination, 
it was noted that the appellant complained of generally dry 
and sensitive skin.  It was also noted that it improves 
temporarily with use of tropical steroid creams and 
ointments.  The examiner noted that tropical agents which 
include low potency steroids are prescribed and that they are 
utilized daily for periods of time with benefit and without 
adverse side effects.  No systemic steroids, uv light puva 
etc, were noted.  The examiner noted that both antcubital 
fossae and both popliteal fossae with quarter sized reddened 
macular areas of typical atopic dermatitis appearance 
slightly reddened dry linear alongside the nose, in the 
nasolabial folds the exposed skin, comprises no more than two 
percent of the exposed skin.  It was further noted that the 
involved skin of the face plus that in the folds of the elbow 
and knees comprises a total of one to two percent of the 
entire body.  Atopic dermatitis was diagnosed.  

After careful review of the evidentiary record, the Board 
finds that the evidence is against an evaluation in excess of 
0 percent disabling for a skin rash.  Examination in January 
2006 showed mild erythematous rash on the medial aspects of 
both lower extremities with some mild excoriations 
bilaterally occupying less than 10 percent of the area of 
both lower extremities and less than 5 percent surface area 
total body.  In the May 2007 VA compensation and pension 
examination, it was noted that the appellant's rash was 
intermittent occurring approximately three times a year and 
that the total body involvement was misicule, much less than 
one percent.  The November 2007 VA compensation and pension 
examination noted the appellant's skin rash improves 
temporarily with use of tropical steroid creams and ointments 
and that no systemic steroids were used.  The examiner noted 
that both antcubital fossae and both popliteal fossae 
comprised no more than two percent of the exposed skin, and 
that the involved skin of the face plus that in the folds of 
the elbow and knees comprised a total of one to two percent 
of the entire body.  

The Board notes that the January 2006 examiner noted that the 
rash on the medial aspects of both lower extremities occupied 
less than 10 percent of the area.  The Board recognizes that 
this statement can be construed to mean that at least 5 
percent of the exposed areas were affected.  However, the 
Board notes that the appellant was given two more 
examinations after the January 2006 examination and both 
examinations noted that the appellant's skin rash covered 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected.  Thus, no further clarification is 
needed.  

In light of the foregoing, the preponderance of the evidence 
is against a compensable rating for the appellant's skin 
rash, since it covers less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and has 
required no more than topical therapy during any past 12-
month period.

Extra-Schedular Consideration

The Board has considered whether the issues above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claims and there is no doubt 
to be resolved.  

ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Residuals of a right wrist fracture are no more than 10 
percent disabling.  

Skin rash is no more than 0 percent disabling.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


